Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 1 of 9 Page ID #:152


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                            Court Reporter:
           Rita Sanchez                             Not Reported

           Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
           None Present                             None Present

 Proceedings (In Chambers):        ORDER GRANTING MOTION TO REMAND
                                   CASE TO SAN LUIS OBISPO SUPERIOR
                                   COURT [12]

       Before the Court is Plaintiff Sandra Prager Balsamo’s Motion to Remand Case
 to San Luis Obispo Superior Court (the “Motion”), filed on October 22, 2020. (Docket
 No. 12). Defendants Smart & Final Stores, LLC and Marti Buentiempo filed an
 opposition on November 2, 2020. (Docket No. 15). Plaintiff filed a reply on
 November 9, 2020. (Docket No. 16).

       The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on November 23, 2020, pursuant to General
 Order 20-09 arising from the COVID-19 pandemic.

       The Motion is GRANTED. Removal was improper because the Complaint did
 not pose a federal question by merely referencing the Americans with Disabilities Act.
 The Court further awards attorneys’ fees to Plaintiff because removal was objectively
 unreasonable.

 I.    BACKGROUND

        Plaintiff commenced this action on July 29, 2020, in San Luis Obispo Superior
 Court. (See Notice of Removal (“NoR”), Ex. A, Complaint (Docket No. 1-1)).
 Plaintiff and Defendants are all citizens of California. (First Amended Complaint
 (“FAC”) ¶¶ 4, 5 (Docket No. 10)).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 2 of 9 Page ID #:153


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

        The Complaint states two claims for relief under the Unruh Civil Rights Act (the
 “Unruh Act”), and the California Disabled Persons Act (the “DPA”). (See generally,
 NoR, Ex. A, Complaint at 1). The Complaint references the Americans with
 Disabilities Act (the “ADA”) but does not state a claim for injunctive relief under the
 ADA. (See, e.g., id. ¶¶ 16-17). Though the Notice of Removal omits the Complaint’s
 even-numbered pages (presumably inadvertently), Plaintiff appears to allege that
 Defendants discriminated against her, a person with a disability/medical issue, by
 refusing to allow her to shop in their store without wearing a facemask, as required by
 the store’s mandatory mask-wearing policy. (Id. ¶¶ 16-19). Plaintiff claims that her
 medical condition prevents her from being able to wear a facemask. (Id. ¶ 16). The
 Complaint seeks monetary damages pursuant to the statute’s minimum damages for
 each offense. (See generally id.).

        Defendants removed the action to federal court on September 28, 2020,
 claiming that the Court has federal question jurisdiction because the Complaint “cites
 to and discusses” the ADA and “extensively quotes and relies on the ADA’s definition
 of public accommodation.”’ (NoR ¶ 3) (citing Complaint ¶¶ 14, 16, 17, 24).

        Plaintiff filed the FAC on October 8, 2020. (See Docket No. 10). The FAC
 states claims for relief under the Unruh Act and the DPA, and adds a defamation claim
 against Defendant Buentiempo. (See generally FAC). While the core factual
 allegations against Defendants remain largely the same, the FAC removes all
 references to and mentions of the ADA. (See id.).

 II.   DISCUSSION

       A.     Whether Removal was Proper

        Plaintiff argues that the action should be remanded because removal was
 improper, as the Court lacks subject matter jurisdiction over the matter. Specifically,
 Plaintiff argues that neither the Complaint nor the FAC allege violations of federal law,
 and therefore, there is no federal question jurisdiction. (Motion at 5-7). There is no
 diversity jurisdiction because the parties are all citizens of California. (Id.).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 3 of 9 Page ID #:154


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

        In general, “any civil action brought in a State court of which the district courts
 of the United States have original jurisdiction, may be removed by the defendant or the
 defendants, to the district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears
 the burden of establishing that removal is proper. See Abrego v. The Dow Chem. Co.,
 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
 canonical rule that the burden on removal rests with the removing defendant”). If there
 is any doubt regarding the existence of subject matter jurisdiction, the court must
 resolve those doubts in favor of remanding the action to state court. See Gaus v. Miles,
 Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there
 is any doubt as to the right of removal in the first instance.”).

        Additionally, “[w]hen a claim can be supported by alternative and independent
 theories — one of which is a state law theory and one of which is a federal law theory
 — federal question jurisdiction does not attach because federal law is not a necessary
 element of the claim.” Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996).
 “Federal-question jurisdiction over a state-law claim is not created just because a
 violation of federal law is an element of the state law claim.” Wander v. Kaus, 304
 F.3d 856, 859-60 (9th Cir. 2002).

       Defendants assert that removal was proper because the Complaint “posed a
 federal question” by referencing and relying on the ADA. (Opposition at 4).
 Defendants further contend that Plaintiff cannot divest the Court of federal jurisdiction
 by removing all references to the ADA in the FAC, and that the Court should exercise
 supplemental jurisdiction over the action. (Id. at 4-11).

       Defendants’ argument is foreclosed by the Ninth Circuit’s decision in Wander,
 which held that a plaintiff’s allegations of ADA violations are insufficient to create
 federal question jurisdiction where the plaintiff brings only state law claims for
 damages, and the ADA allegations merely prove an element of those state law claims.
 304 F.3d at 859-60 (affirming district court’s dismissal of plaintiff’s DPA claim for
 lack of subject matter jurisdiction); see also Kohler v. Southland Foods, Inc., 459 F.
 App’x 617, 618-19 (9th Cir. 2011) (rejecting argument that plaintiff’s Unruh Act claim
 for damages based on ADA violation creates federal question jurisdiction).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 4 of 9 Page ID #:155


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

        Removal was improper as a matter of law because the Complaint did not create
 federal question jurisdiction by merely referencing the ADA in support of its state law
 claims seeking damages. The Court need not decide whether to exercise supplemental
 jurisdiction over Plaintiff’s state law claims, as it lacked jurisdiction from the outset.

       Accordingly, the Motion is GRANTED.

       B.     Fees, Costs, and Sanctions

      Plaintiff further requests reimbursement of fees and costs spent to bring the
 Motion. (Motion at 7).

        The Court may award just costs and attorneys’ fees incurred as a result of
 removal under 28 U.S.C. § 1447(c), but “only where the removing party lacked an
 objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp.,
 546 U.S. 132, 141 (2005). “[R]emoval is not objectively unreasonable solely because
 the removing party’s arguments lack merit, or else attorney’s fees would always be
 awarded whenever remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d
 1062, 1065 (9th Cir. 2008). “Rather, the court should assess ‘whether the relevant case
 law clearly foreclosed the defendant’s basis of removal’ by examining the ‘clarity of
 the law at the time of removal.’” Martinez v. Michaels, CV 15-02104 MMM (Ex),
 2015 WL 4337059, at *10 (C.D. Cal. July 15, 2015) (quoting Lussier, 518 F.3d at
 1066)).

        Defendants’ basis of removal appears to have been foreclosed in the Ninth
 Circuit for nearly two decades, pursuant to the Wander decision, which was reaffirmed
 in an unpublished decision in 2011 by Kohler. In addition, numerous district courts
 have remanded actions under the exact circumstances present here, where the
 complaint did not state a claim under the ADA but merely referenced the ADA in
 support of state law claims under the DPA and the Unruh Act. See, e.g., Ramos v.
 Mannington Mills, Inc., CV 20-3577-PA (PVCx), 2020 WL 3891456, at *2 (C.D. Cal.
 Apr. 21, 2020) (granting motion to remand, explaining that “the Ninth Circuit has
 clearly rejected the position that a state-law claim arises under federal law because the
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 5 of 9 Page ID #:156


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

 Unruh Civil Rights Act incorporates an ADA violation as an element”) (citing Kohler,
 459 F. App’x at 618-19); Rutherford v. La Jolla Riviera Apartment House LLC, CV
 19-1349 JM (MDD), 2019 WL 6125255, at *4 (S.D. Cal. Nov. 19, 2019) (granting
 motion to remand, noting that “there is no good reason to deviate from the multitude of
 other district courts finding that Unruh Act claims premised on the ADA, including
 those seeking injunctive relief, are outside the court’s federal question jurisdiction”);
 Martinez v. Greatcollections.com, LLC, SACV 19-1647-JLS (KESx), 2019 WL
 4742299, at *1 (C.D. Cal. Sept. 27, 2019) (same); Licea v. J&P Park Acquisitions,
 Inc., CV 19-68-R, 2019 WL 1296876, at *1 (C.D. Cal. Mar. 20, 2019) (same); Pineda
 v. Kroger Co., CV 19-75 FMO (SKx), 2019 WL 192926, at *2 (C.D. Cal. Jan. 15,
 2019) (“[T]he fact that plaintiff relies in part on ADA violations as the basis for his
 state claims, is insufficient to confer federal question jurisdiction[.]”); Rios v. New
 York & Co., Inc., CV 17-4676 ODW (AGRx), 2017 WL 3575220, at *2 (C.D. Cal.
 Aug. 17, 2017) (finding that no federal question jurisdiction exists because the plaintiff
 “also allege[d] that Defendant’s conduct violates the Unruh Act based on that act’s
 own provisions”).

        Defendants fail to acknowledge controlling Ninth Circuit case law on point, or
 subsequent district court opinions applying such case law, on this issue. This omission
 is curious, given that “[o]ver a half-dozen of these improperly removed cases were
 brought by Defendant’s counsel[,]” law firm Sheppard Mullin Richter & Hampton in
 Costa Mesa, CA. Rutherford, 2019 WL 6125255, at *6 (listing seven cases, all of
 which were brought by Sheppard Mullin).

        In at least three of these improperly removed actions, the defendants’ remand
 oppositions cited Wander in the opening paragraph. See Thurston v. Container Store,
 Inc., EDCV 16-2658-SVW (DTBx), 2017 WL 658806, at *1 (C.D. Cal. Feb. 16, 2017)
 (Docket No. 12, Opposition at 1); Thurston v. Omni Hotels Mgmt. Corp., EDCV 16-
 2596-TJH (KKx), 2017 WL 3034333, at *1 (C.D. Cal. May 19, 2017) (Docket No. 12,
 Opposition at 1); Rios, CV 17-4676 ODW (AGRx), 2017 WL 3575220, at *2 (Docket
 No. 12, Opposition at 1). Also in each case, the plaintiffs had cited Wander in their
 opening motions. See Container Store, Inc., EDCV 16-2658-SVW (DTBx) (Docket

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 6 of 9 Page ID #:157


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

 No. 10, Motion to Remand at 2); Omni Hotels Mgmt. Corp., EDCV 16-2596-TJH
 (KKx) (Docket No. 10, Motion to Remand at 2); Rios, CV 17-4676 ODW (AGRx)
 (Docket No. 11, Motion to Remand at 1).

        Here, Plaintiff’s opening motion did not cite Wander. (See generally Motion).
 Not only did the Opposition here fail to acknowledge Wander, but it took the
 additional step of moving for sanctions against Plaintiff for bringing a motion that
 counsel knew (or more charitably, should have known) was likely to be meritorious
 and was at the very least supported by controlling Ninth Circuit law. Viewed together,
 these circumstances weigh in favor of granting Plaintiff’s request.

        At the hearing, Defense counsel argued that Defendants had an objectively
 reasonable basis for removal because the Complaint sought injunctive relief under the
 Unruh Act, a scenario which the Ninth Circuit did not address in Wander. Defense
 counsel also asserted that Defendants’ failure to cite Wander was not an attempt to
 deceive the Court, but rather, that failure was because Defendants found Wander
 wholly inapplicable, claiming that it encompassed a “very, very different” scenario
 than the situation here. This argument is not persuasive. The Court also declines
 Defendants’ request to brief this issue. Defendants’ opportunity to make these
 arguments was in the Opposition.

        While it is true that “some district courts found that Wander left open the
 possibility that a court could (1) find federal question jurisdiction over claims for
 injunctive relief under the Unruh Act and (2) exercise supplemental jurisdiction over
 related claims for damages under the Unruh Act[,]” Rutherford, 2019 WL 6125255, at
 *3, the Court disagrees with this interpretation of Wander. As the Rutherford court
 explained, “in deciding whether to exercise supplemental jurisdiction over the claim
 for damages, the court would face the same problem as the court in Wander, i.e. that
 Congress did not intend for damages to be available in federal court for violations of
 the ADA.” Id. at *4 (citing Wander, 304 F.3d at 859 (“Wander would have the federal
 court exercise jurisdiction over his state-law damage suit, premised on a violation of
 the ADA, even though Congress intended that such ADA violations not give rise to a
 federal cause of action for damages.”)).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 7 of 9 Page ID #:158


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

       And perhaps more importantly, and contrary to Defendants’ assertion at the
 hearing that “a whole line of cases” found Wander inapplicable “in this exact
 scenario,” the vast majority of courts to consider the impact of state claims for
 injunctive relief did not hold

             that federal question jurisdiction existed over Unruh Act claims for
             injunctive relief premised on ADA violations, or that supplemental
             jurisdiction should be exercised over related state claims for
             damages. Instead, all of these courts, as well as others, found that
             federal question jurisdiction did not exist because proving an ADA
             violation is just one way of proving an Unruh Act violation.

 Rutherford, 2019 WL 6125255, at *3-4 (citing fourteen district court opinions, seven
 of which were brought by Sheppard Mullin).

        Defendants’ position that Wander left open the possibility of exercising
 jurisdiction under the circumstances present here — while rejected by this Court and
 the vast majority of district courts to have considered the issue — would not
 necessarily have been objectively unreasonable had Defendants actually made that
 argument in support of its basis for removal. However, Defendants elected not to do
 so until the Court indicated that it was considering imposing fees.

        By way of analogy, a losing argument is not sanctionable in the Rule 11 context
 where it non-frivolously seeks “the extension, modification, or reversal of existing
 law[.]” Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005) (quoting Fed. R. Civ.
 P. 11(b)(2)). Of course, such an argument necessarily requires counsel to acknowledge
 the existence of unfavorable controlling authority. But where counsel makes
 arguments knowing of the unfavorable precedent on point, merely pretending that it
 does not exist, his conduct is sanctionable. See Fox v. Acadia State Bank, 937 F.2d
 1566, 1570 (11th Cir. 1991) (plaintiffs did not make good faith argument to modify or
 reverse binding appellate opinion because “they did not refer to it at all”).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 8 of 9 Page ID #:159


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

         Here, Defendants chose not to argue for an extension, modification, or reversal
 of Wander, and neglected to attempt to distinguish it. As a result, they are left with “a
 filing that is both baseless and made without a reasonable and competent inquiry.”
 Holgate, 425 F.3d at 676 (defining the word “frivolous” in the Rule 11 context)
 (emphasis in original).

        At the hearing, Defendants argued that “courts have uniformly denied requests
 for attorneys’ fees in exactly the same situation.” (citing Thurston v. ClearPath
 Lending, Inc., SACV-18-2094-JVS (JDEx), 2019 WL 366405, at *4 (C.D. Cal. Jan. 28,
 2019); Martinez v. Adidas Am., Inc., EDCV-19-841-JGB (KKx), 2019 WL 3002864, at
 *5 (C.D. Cal. July 9, 2019); Thurston v. Container Store, Inc., EDCV 16-2658-SVW
 (DTBx), 2017 WL 658806, at *3 (C.D. Cal. Feb. 16, 2017)). The decision not to
 award fees in these cases is inapposite here because in those cases, Defendants made a
 losing but non-frivolous argument that Wander did not foreclose jurisdiction.
 Defendants made no such arguments here. Granting Plaintiff’s request for fees is
 therefore warranted. See Rutherford, 2019 WL 6125255, at *6 (explaining that the
 court “would have been inclined to grant Plaintiff’s request for attorney’s fees had it
 not been for Plaintiff’s counsel’s” equally “unnecessary and unprofessional” conduct
 in misleading the court and personally attacking defense counsel); Licea, 2019 WL
 1296876, at *2 (granting plaintiffs attorneys’ fees in Unruh Act and DPA case which
 merely mentioned ADA in the complaint “because binding Ninth Circuit precedent
 clearly indicates that removal was improper, and because courts in this district have
 recently remanded cases on similar (in some cases nearly identical) facts”).

       Finally, Plaintiff counsel represented at the hearing that he offered to stipulate to
 remand the action back to state court. Defense counsel refused, requiring Plaintiff
 counsel to incur additional costs to bring the Motion.

       In sum, attorneys’ fees are warranted because: (1) the great weight of authority
 strongly suggested that removal was improper (and in this Court’s view, foreclosed
 removal); (2) Defendants failed to acknowledge or distinguish Ninth Circuit precedent
 on point or district court opinions remanding cases in the exact same scenario here
 (even though Defense counsel was well aware of these authorities); (3) Rutherford
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-08884-MWF-SK Document 19 Filed 11/25/20 Page 9 of 9 Page ID #:160


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 20-8884-MWF (SKx)                  Date: November 25, 2020
 Title:   Sandra Prager Balsamo v. Smart and Final Stores LLC et al

 should have served as an explicit warning to Sheppard Mullin that its positions were
 unreasonable; (4) Defendants made an unsupported request for sanctions against
 Plaintiff; and (5) Plaintiff offered to stipulate to remand the action to state court, which
 Defendants refused.

         Plaintiff’s request for costs and fees is GRANTED. Pursuant to Local Rule 54,
 Plaintiff shall move for attorneys’ fees and costs expended in bringing the Motion no
 later than December 8, 2020.

        Defendants’ request for Rule 11 sanctions is, obviously, DENIED.

 III.   CONCLUSION

       The Motion is GRANTED. The Court REMANDS this action to the Superior
 Court of the State of California for the County of San Luis Obispo.

        Plaintiff’s request for costs and fees is GRANTED.

        Defendants’ request for Rule 11 sanctions is DENIED.

        Because this Court lacks jurisdiction, nothing in this Order should be taken as a
 ruling or comment on the merits of the action, or as to whether a demurrer should be
 sustained or overruled in superior court.

        IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
